UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 07-7385



JAMIE WILLIAM SITES,

                                              Plaintiff - Appellant,

          and


JEDEDIAH  LESLIE  VICKERS;  ROBERT  ANTHONY
PROPST; JEREMY ANTHONY PROPST; CHARLES LEE
BENNETT,

                                                          Plaintiffs,


          versus


PENDLETON COUNTY BOARD OF EDUCATION, A Public
Corporation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00043-REM)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jamie William Sites, Appellant Pro Se.      Bryce Aaron Adkins,
Jacquelyn J. Core, STEPTOE & JOHNSON, Morgantown, West Virginia;
Richard Michael Yurko, Jr., STEPTOE & JOHNSON, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Jamie William Sites appeals from the district court's

order denying relief on his motion for reconsideration filed

pursuant to Fed. R. Civ. P. 60(b).      Our review of the record

discloses that this appeal is without merit.     Sites’ motion for

reconsideration does not demonstrate that his civil complaint was

improperly dismissed.   We therefore find that the district court’s

denial of his motion for reconsideration was not an abuse of

discretion.   Accordingly, we affirm the district court’s order on

the reasoning of the district court. Sites v. Pendleton Cty. Bd. of

Education, No. 2:05-cv-00043-REM (N.D.W. Va. Aug. 24, 2007).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -